Title: To Alexander Hamilton from Oliver Wolcott, Junior, 1 October 1800
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Washington October 1st. 1800
My Dear Sir
I have recd. your favour of September 26th. and have made a few notes, which I will revise and send to you to morrow. The style & temper is excellent, no observations occur to me upon the first part of the Draught.
You will judge of the expediency of sending the Letter, from the information which you possess of the public opinion. I have no lights beyond those which I suggested as from Massachusetts, in a late Letter which I wrote to you & which I hope you recd. The advice from that quarter was opposed to any publication with your signature. I am of opinion with you, that anonimous publications do no good.
Presuming that you would want the draught I enclose it. I will write more at large to morrow.
Yrs with sincere Esteem
Oliv Wolcott
Alexr Hamilton Esqr
P. S. I enclose a So. C. paper. There is in it a publication, not much to my mind. Mr. P—ought not to have suggested a doubt of the authenticity of the Letter to Tench Coxe.
 